           Case: 3:21-cv-00032-JRK Doc #: 4 Filed: 03/02/21 1 of 1. PageID #: 21




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


MARIA GALLAGHER,                                       CASE NO. 3:21 CV 32

         Plaintiff,

         v.                                            JUDGE JAMES R. KNEPP III

AMAZING GRACE HOTELS, LLC,

         Defendant.                                    ORDER TO SHOW CAUSE


           Plaintiff Maria Gallagher filed a Complaint in this case on January 7, 2021. (Doc. 1). It

appears Plaintiff obtained service on Defendant Amazing Grace Hotels, LLC no later than January

14, 2021. (Doc. 3). To date, no Answer has been filed by Defendant. See Fed. R. Civ. P.

12(a)(1)(A)(i). It thus appears to this Court that Defendant Amazing Grace Hotels, LLC is in

default.

         Therefore, Plaintiff is hereby ORDERED to SHOW CAUSE on or before March 16, 2021

why her Complaint should not be dismissed for want of prosecution pursuant to Fed. R. Civ. P.

41(b).

         IT IS SO ORDERED.

                                               s/ James R. Knepp II
                                               UNITED STATES DISTRICT JUDGE
